Citation Nr: 1748977	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  13-18 710A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an upper gastrointestinal disability, characterized as gastroesophageal reflux disease (GERD) or dyspepsia, claimed including as due to undiagnosed illness. 

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Barry Salzman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing conducted at the RO in November 2016.  A transcript of the hearing is contained in the claims file.  

The Veteran's upper gastrointestinal disability claim has been recharacterized as   listed on the cover page based on the Veteran's and his representative's contentions over the course of appeal as well as during a pre-hearing conference at the Veteran's November 2017 hearing.  

While there are other issues in appellate status, the Veteran has participated in Board hearings on those issues with other Veterans Law Judges.  As the VLJ who conducts the hearing must be the one to adjudicate the issues, the only issues that will be addressed in this decision are listed on the cover page.  The other issues in appellate status before the Board will be the subject of separate Board decisions.    

The issue of entitlement to service connection for an upper gastrointestinal disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

At his November 2016 hearing before the undersigned, the appellant expressed his desire to withdraw his appealed claim for service connection for hearing loss.  


CONCLUSION OF LAW

The criteria for withdrawal of the appealed claim of entitlement to service connection for hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)   (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. Â§ 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

At his November 2016 hearing before the undersigned Veterans Law Judge, the appellant and his authorized representative expressed the appellant's desire to withdraw his appealed claim of entitlement to service connection for hearing loss. Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5) (West 2014).  As the claim of entitlement to service-connected for hearing loss has been withdrawn, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review that appeal, and it is dismissed.


ORDER

The appeal of the claim of entitlement to service connection for hearing loss is dismissed.  


REMAND

Regrettably, additional development is required for the claim for service connection for an upper gastrointestinal disability, necessitating remand.

In his VA Form 9 in July 2013 the Veteran calls attention to a letter by Dr. B. at Bay Pines VA Medical Center (VAMC), dated June 27, 2011, that the Veteran suffered from "functional dyspepsia" related to his Gulf War service.  The Veteran has contended that he has a GERD-like Gulf War undiagnosed illness, or otherwise that he has GERD related to exposure to hazards while stationed in Southwest Asia.  At his November 2016 hearing before the undersigned, the Veteran testified that he was exposed to chemicals when he had to take old chemical warfare gear to burn pits where they were burned, and that he was exposed to oil fires while stationed in Saudi Arabia.  

Remand is warranted for a medical opinion addressing the likelihood that exposures in service to which the Veteran testified may be causally related to GERD and/or whether the Veteran suffers from a functional gastric disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for any upper gastrointestinal disorder.  After securing   the necessary releases, the AOJ should request any relevant records identified that are not duplicates of those contained in the claims file.  Additionally, obtain any ongoing VA treatment notes dating from August 2017.    If any requested records cannot be obtained, the Veteran should be notified of such.

2.  After the above has been completed to the extent possible, schedule the Veteran for VA esophageal and stomach examinations.  The Veteran's claims file should be reviewed by the examiner in conjunction with the examinations.  The examiner should complete all indicated diagnostic tests and studies. 

Following review of the claims file and examination of the Veteran, the examiner should provide the appropriate diagnosis for any condition of the esophagus or stomach found. The examiner should also specifically address whether the Veteran has a symptomatic functional disorder of the esophagus and/or stomach for which a diagnosis cannot be assigned.  

Then, for each diagnosed esophageal and stomach disorder found, the examiner should offer an opinion whether it is at least as likely as not (50 percent probability or greater) that the disorder is causally related to service.  In so doing, the examiner should expressly consider the Veteran's reported exposures to burn pits including the burning of clothing used for handling hazardous materials, as well as his proximity to oil fires while stationed in Saudi Arabia during the Persian Gulf War.  The examiner should also address the past finding of "functional dyspepsia" in the June 27, 2011 VA Persian Gulf Registry letter and indicate whether such condition is distinct from any diagnosed gastrointestinal disorder found on examination.  

The examiner must provide a complete rationale for all opinions and conclusions reached.  If the examiner is unable to provide an opinion without resorting to mere speculation, he or she must provide a detailed explanation as to why such an opinion cannot be provided (e.g., lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3.  After the development requested above has been completed to the extent possible, and after any additional development deemed necessary, the AOJ should again review the record and adjudicate the Veteran's claim for service connection for an upper gastrointestinal disability, claimed as GERD or dyspepsia, to include as due to undiagnosed illness.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the     case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


